DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the metal gate structure is disposed in the second ILD layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ou et al. (Ou) (CN 1933153 A1 which is listed as ANTHONY O in the 892).
	In regards to claim 1, Ou (Figs. 4, 5, 7, 8 and associated text and items) discloses a semiconductor structure (Figs. 4, 5, 7, 8), comprising: a metal gate structure (items 451 plus 410 plus 420 or 451 plus 402 plus 421 or 403 plus 402 or 403) disposed over a semiconductor substrate (item 401); an interlayer dielectric (ILD) layer (items 408, 201, 205, 117 plus 201,  203 plus 205 or 117 plus 201 plus 203 plus 205) disposed over the metal gate structure (items 451 plus 410 plus 420 or 451 plus 402 plus 421 or 403 plus 402 or 403); and a gate contact (items 461 plus 109 or 460 plus 109) disposed in the ILD layer (items 408, 201, 205, 117 plus 201,  203 plus 205 or 117 plus 201 plus 203 plus 205) and over the metal gate structure (items 451 plus 410 plus 420 or 451 plus 402 plus 421 or 403 plus 402 or 403), wherein a bottom surface of the gate contact (items 461 plus 109 or 460 plus 109) is defined by a barrier layer (items 461, 460) disposed over the metal gate structure (items 451 plus 410 plus 420 or 451 plus 402 plus 421 or 403 plus 402 or 403), wherein sidewall surfaces of the gate contact items 461 plus 109 or 460 plus 109) are defined by and directly in contact with the ILD layer (items 408, 201, 205, 117 plus 201,  203 plus 205 or 117 plus 201 plus 203 plus 205), and wherein the barrier layer (item 109) is free of nitrogen (diffusion barrier is selected from the group consisting of one of TiN, W, Al, Al alloys, TbN, VN, ZrN, CrN, WC, WN, WCN, NbN, AlN, Ni, Co, AlCu alloy, TaN, Ti, Ta, Ra, Ru, and a combination of the above is possible).
	In regards to claim 2, Ou (Figs. 4, 5, 7, 8 and associated text and items) discloses wherein the barrier layer (items 460, 461) includes titanium, tantalum, aluminum, or combinations thereof (diffusion barrier is selected from the group consisting of one of TiN, W, Al, Al alloys, TbN, VN, ZrN, CrN, WC, WN, WCN, NbN, AlN, Ni, Co, AlCu alloy, TaN, Ti, Ta, Ra, Ru, and a combination of the above is possible).
	In regards to claim 3, Ou (Figs. 4, 5, 7, 8 and associated text and items) discloses wherein the barrier layer includes tungsten (diffusion barrier is selected from the group consisting of one of TiN, W, Al, Al alloys, TbN, VN, ZrN, CrN, WC, WN, WCN, NbN, AlN, Ni, Co, AlCu alloy, TaN, Ti, Ta, Ra, Ru, and a combination of the above is possible).
	In regards to claim 7, Ou (Figs. 4, 5, 7, 8 and associated text and items) discloses wherein the ILD layer (items 408, 201, 205, 117 plus 201,  203 plus 205 or 117 plus 201 plus 203 plus 205) is a first ILD layer (items 408, 201, 205, 117 plus 201,  203 plus 205 or 117 plus 201 plus 203 plus 205), the semiconductor structure (Figs. 4, 5, 7, 8) further comprising: a second ILD layer (items 408, 201, 205, 117 plus 201,  203 plus 205 or 117 plus 201 plus 203 plus 205), wherein the metal gate structure (items 451 plus 410 plus 420 or 451 plus 402 plus 421 or 403 plus 402 or 403) is disposed in the second ILD layer (items 408, 201, 205, 117 plus 201,  203 plus 205 or 117 plus 201 plus 203 plus 205); and an etch-stop layer (items 117, 203) disposed between the first and the second ILD layers (items 408, 201, 205, 117 plus 201,  203 plus 205 or 117 plus 201 plus 203 plus 205), wherein sidewalls of the barrier layer (items 461, 460) are defined by the etch-stop layer (items 117, 203).
Claim(s) 8-11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Zhang) (US 2014/0327140 A1).
	In regards to claim 8, Zhang (Figs. 5-7 and associated text) discloses a semiconductor structure (Figs. 5-7), comprising: a first conductive feature (items 14, 26 plus 28 or 14 plus 26 plus 28) disposed over a substrate (item 12); an interlayer dielectric (ILD) layer (items 18 or 34) disposed over the first conductive feature (items 14, 26 plus 28 or 14 plus 26 plus 28); and a second conductive feature (items 46 plus 62 or 60 or 26 plus 28) disposed over and electrically connected with the first conductive feature (items 14, 26 plus 28 or 14 plus 26 plus 28), wherein the second conductive feature (items 46 plus 62 or 60 or 26 plus 28) is disposed in the ILD layer (items 18 or 34), and wherein the second conductive feature (items 46 plus 62 or 60 or 26 plus 28) includes: a barrier layer (items 46 or 26) disposed over the first conductive feature (items 14, 26 plus 28 or 14 plus 26 plus 28), wherein the barrier layer (item 46) is nitrogen-free (paragraph 24); and a conductive layer (items 60 or 62 or 28) disposed over the barrier layer (item 46 or 26), wherein the conductive layer (item 60 or 62 or 28) is tungsten-free (paragraph 33), and wherein sidewalls of the conductive layer (item 60 or 62) are free of contact with the barrier layer (item 46).
	In regards to claim 9, Zhang (Figs. 5-7 and associated text) discloses wherein the first conductive feature (items 14, 26 plus 28 or 14 plus 26 plus 28) is a metal gate stack (paragraph 18).
	In regards to claim 10, Zhang (Figs. 5-7 and associated text) discloses wherein the first conductive feature (items 14, 26 plus 28 or 14 plus 26 plus 28) is a source/drain feature (paragraph 18).
	In regards to claim 11, Zhang (Figs. 5-7 and associated text) discloses wherein the substrate (item 12) includes a source/drain (S/D) feature (not shown, paragraph 18), wherein the first conductive feature (items 14, 26 plus 28 or 14 plus 26 plus 28) is an S/D contact feature electrically connected with the S/D feature (not shown, paragraph 18), and wherein the second conductive feature (items 46 plus 62 or 60) is a via contact.
	In regards to claim 15, Zhang (Figs. 5-7 and associated text) discloses wherein the ILD layer (items 18 or 34) is a first ILD layer (item 34), the semiconductor structure (Figs. 5-7) further comprising: a second ILD layer (item 18), wherein the first conductive feature (items 14, 26 plus 28 or 14 plus 26 plus 28) is disposed in the second ILD layer (item 18); and an etch-stop layer (ESL) (item 32) disposed between the first and the second ILD layers (items 18 and 34 or 34 and 18), wherein the second conductive feature (items 46 plus 62 or 60) extends through the ESL (item 32) to contact the first conductive feature (items 14, 26 plus 28 or 14 plus 26 plus 28).
	In regards to claim 16, Zhang (Figs. 5-7 and associated text) discloses wherein sidewalls of the barrier layer (item 46) are defined by the ESL (item 32).
	In regards to claim 17, Zhang (Figs. 5-7 and associated text) discloses a semiconductor structure (Figs. 5-7), comprising: a conductive feature (items 14, 26 plus 28 or 14 plus 26 plus 28) disposed over a substrate (item12); an interlayer dielectric (ILD) layer (items 18, 34) disposed over the conductive feature (items 14, 26 plus 28 or 14 plus 26 plus 28); a first metal layer (item 46) in direct contact with the conductive feature (items 14, 26 plus 28 or 14 plus 26 plus 28), wherein the first metal layer (item 46) is free of nitrogen (paragraph 24); and a second metal layer (item 60 or 62) disposed in the ILD layer (item 34) to contact the first metal layer (item 46), wherein sidewalls of the second metal layer (item 60 or 62) are free of contact with the first metal layer (item 46).
	In regards to claim 18, Zhang (Figs. 5-7 and associated text) discloses wherein the conductive feature is a metal gate stack (paragraph 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (Ou) (CN 1933153 A1 which is listed as ANTHONY O in the 892) in view of Zhang et al. (Zhang) (US 2014/0327140 A1).
	In regards to claim 4, Ou does not specifically disclose wherein the sidewall surfaces of the gate contact are free of tungsten.
	In regards to claim 4, Zhang (Figs. 5-7 and associated text) discloses wherein the sidewall surfaces of the gate contact (item 60 or 62) are free of tungsten.  Examiner notes that the barrier layer (item 46) of Zhang is not along the sidewalls of the via, therefore the gate contact would be free of the tungsten of Ou.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ou with the teachings of Zhang for the purpose encapsulation of conductive layers below (paragraph 24) and design choice.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (Ou) (CN 1933153 A1 which is listed as ANTHONY O in the 892). 
	In regards to claim 5, Ou does not specifically disclose wherein the gate contact includes ruthenium, cobalt, or a combination thereof.  
	It would have been obvious to modify the invention to include a gate contact that includes ruthenium, cobalt and a combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 6, Ou does not specifically disclose wherein the barrier layer includes silicon.
	It would have been obvious to modify the invention to include a barrier layer that includes silicon for the purpose of possibly forming a silicide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang) (US 2014/0327140 A1) in view of Ou et al. (Ou) (CN 1933153 A1 which is listed as ANTHONY O in the 892).
	In regards to claim 12,  Zhang does not specifically disclose wherein the barrier layer includes titanium, tantalum, aluminum, or combinations thereof.
	In regards to claim 12, Ou (Figs. 4, 5, 7, 8 and associated text and items) discloses wherein the barrier layer (items 460, 461) includes titanium, tantalum, aluminum, or combinations thereof (diffusion barrier is selected from the group consisting of one of TiN, W, Al, Al alloys, TbN, VN, ZrN, CrN, WC, WN, WCN, NbN, AlN, Ni, Co, AlCu alloy, TaN, Ti, Ta, Ra, Ru, and a combination of the above is possible).
	It would have been obvious to modify the invention to include a barrier layer that includes titanium, tantalum, aluminum, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 19,  Zhang  as modified by Ou (Figs. 4, 5, 7, 8 and associated text and items) discloses wherein the first metal layer (item 460, 461) includes titanium, tantalum, aluminum, or combinations thereof (diffusion barrier is selected from the group consisting of one of TiN, W, Al, Al alloys, TbN, VN, ZrN, CrN, WC, WN, WCN, NbN, AlN, Ni, Co, AlCu alloy, TaN, Ti, Ta, Ra, Ru, and a combination of the above is possible), but does not specifically disclose wherein the second metal layer includes ruthenium, cobalt, or a combination thereof.
	It would have been obvious to modify the invention to include a second metal layer that includes ruthenium, cobalt and a combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Claims 13, 14 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang) (US 2014/0327140 A1).
	In regards to claim 13, Zhang does not specifically disclose wherein the conductive layer includes ruthenium, cobalt, or a combination thereof.
	It would have been obvious to modify the invention to include a conductive layer that includes ruthenium, cobalt and a combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 14, Zhang does not specifically disclose wherein the barrier layer includes a silicide.
	In regards to claim 20, Zhang does not specifically disclose wherein the first metal layer includes a silicide.
	It would have been obvious to modify the invention to include a barrier layer/first metal layer that includes a silicide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 1, 2022